Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered November 27, 2001, convicting him of rape in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was afforded the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Anderson, 305 AD2d 611 [2003], Iv denied 100 NY2d 578 [2003]; People v Kessler, 176 AD2d 1202 [1991]; People v Keller, 175 AD2d 312 [1991]). Altman, J.P, H. Miller, Adams and Townes, JJ., concur.